                   Case 1:19-cv-00921-EJD Document 6 Filed 07/30/19 Page 1 of 1




                    ∬■tり 2■ ■it2b             St,t2メ Court of Jieb2r,I CIュ 血ダ
                                                   No.19‑921C
                                                (Filcd:July 30,2019)

            ************************************


            BUFFERS USA,INC.,

                                   Plainti銚


                           V.


            THE UNITED STATES,
                                   Defendant.

            ************************************


                                                      ORDER

            Damich, Senior Judge.

                     On June 24,2019, Plaintiff, Buffers USA, Inc., appearing pro se, hled a
            Complaint in this Court. Pursuant to Rule 83.1 of the Rules of the United States Court of
            Federal Claims, a corporation must be represented by counsel. Accordingly, on June 26,
            2019, the Court ordered Plaintiff to obtain counsel and to file notification of such by no
            later than July 26,2019. See ECF No. 4. In that order, the Court stated "[i]f Plaintiff
            fails to obtain and file notice of counsel by July 26,2019, this case will be dismissed for
            failure to prosecute."

                    To date, no attomey has entered an appearance on behalf of Plaintiff and no
            notice of counsel has been filed. Therefore, pursuant to Rule 4l(b) of the Rules of the
            Court of Federal Claims ("RCFC"), the Court hereby DISMISSES WITHOUT
            PREJUDICE Plaintiff s complaint for failure to prosecute. RCFC Rule 41(b) ("If the
            plaintiff fails to prosecute or to comply with these rules or a court order, the court may
            dismiss on its own motion . . . .").

                    The Clerk is directed to enter judgment accordingly.

                    IT IS SO ORDERED.



                                                                           EDWARD《 DAMICH
                                                                           Scnior Judge



7018 0040 0001 1393 1839
